DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 23 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent 8,508,258, hereafter Ishikawa) in view of Godbole et al. (U.S. Patent 8,985,850, hereafter Godbole).
Claim 16: Ishikawa teaches a method for actuating a metal-oxide-semiconductor field-effect transistor (MOSFET), in particular a wide-bandgap MOSFET (Figure 5; column 3 lines 57-59), comprising:  
ascertaining during operation of the MOSFET an actual value of the at least one operating characteristic variable (column 2 lines 14-17: temperature). Ishikawa does not specifically teach storing in a characteristic block a change of at least one actuating variable. Godbole teaches a method for actuating a MOSFET (Figure 1) comprising: 
storing in a characteristic block a change of at least one actuating variable (column 3 lines 8-15, where the change of at least one actuating variable is the change in drive strength of the gate driver, determined by the gate drive voltage or the gate drive resistance of Ishikawa), which actuates the MOSFET as a function of at least one operating characteristic variable (temperature) that influences the switching behavior of the MOSFET (the gate voltage control and gate resistance of Ishikawa are dependent 
changing the at least one actuating variable from the reference actuating value commensurate with the change of at least one actuating variable stored in the characteristic block (column 3 lines 8-15, column 5 lines 62-67 and column 6 lines 1-17 of Godbole, where when the temperature changes, the drive strength equation determines the change in gate drive strength required, starting from the initial reference actuating variable), depending on the actual value of the at least one operating characteristic variable (temperature via the temperature detector). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the characteristic block taught by Godbole in the circuit of Ishikawa to reduce overshoot and ringing (Godbole: column 2 lines 39-42).

Claim 23: Ishikawa teaches an actuating arrangement (Figure 5) for controlling a metal-oxide-semiconductor field-effect transistor (MOSFET), in particular a wide-bandgap MOSFET (Figure 5; column 3 lines 57-59), said actuating arrangement comprising: 
an evaluation unit (11, column 4 lines 63-67, column 5 lines 1-3) receiving at least one operating characteristic variable of the MOSFET that influences a switching behavior of the MOSFET (temperature; column 2 lines 14-17); and 

6Docket No.: BAKRAN-8the changed actuating value is changed from the reference actuating value of the actuating variable commensurate with the change of the at least one actuating variable ascertained by the evaluation unit (column 3 lines 8-15, column 5 lines 62-67 and column 6 lines 1-17 of Godbole, where when the temperature changes, the drive strength equation determines the change in gate drive strength required, starting from the initial reference actuating variable), and actuating the MOSFET in response to a control signal with the changed actuating value (via the voltage at the gate of 37). It would have been obvious to one of ordinary skill in the art before the effective filing date 

Claim 28: The combined circuit further teaches a measurement apparatus (temperature detector 11, column 4 lines 63-67, column 5 lines 1-3) of Ishikawa) configured to measure actual values of the at least one operating characteristic variable which affects the switching behavior of the MOSFET (temperature; column 2 lines 14-17 of Ishikawa).  

Claim 29: The combined circuit further teaches that the actual values includes at least one actual value selected from a measured operating voltage 7Docket No.: BAKRAN-8and a measured operating temperature of the MOSFET (temperature; column 2 lines 14-17 of Ishikawa).  

Claim 30: Ishikawa teaches a current converter, in particular a traction current converter (Figure 5; column 3 lines 57-59), comprising: 
at least one metal-oxide-semiconductor field-effect transistor (MOSFET) (37; column 57-59); and 
an actuating arrangement for controlling the MOSFET (11, 12), said actuating arrangement comprising: 
an evaluation unit (11) receiving at least one operating characteristic variable of the MOSFET that influences a switching behavior of the MOSFET (temperature; column 2 lines 14-17 and column 4 lines 63-67, column 5 lines 1-3); and 

wherein the changed actuating value is changed from the reference actuating value of the actuating variable commensurate with the change of the at least one actuating variable ascertained by the evaluation unit (column 3 lines 8-15, column 5 lines 62-67 and column 6 lines 1-17 of Godbole, where when the temperature changes, the drive strength equation determines the change in gate drive strength required, starting from the initial reference actuating variable), and actuating the MOSFET in response to a control signal with the changed actuating value (via the voltage at the gate of 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the characteristic block taught by .

Claim 17-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Godbole and further in view of Hiyama (U.S. Patent 8,610,485).
Claim 17: Ishikawa and Godbole teach the limitations of claim 16 above. Ishikawa and Godbole further teach storing in the characteristic block a change of actuating voltage for switching the MOSFET (column 3 lines 8-15 of Godbole, where the change of at least one actuating variable is the change in drive strength of the gate driver, determined by the gate drive voltage of Ishikawa) as a function of the at least one operating characteristic variable (temperature via the temperature detector). Ishikawa and Godbole do not specifically teach a switch-on actuating voltage. Hiyama teaches a gate driver (Figure 22) comprising a change of a switch-on actuating voltage (switches S1 and S3 switch between switch-on voltages VD and VC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch-on actuating voltages taught by Hiyama to vary the gate drive voltage in the circuit of Ishikawa and Godbole to optimize the turn-on and turn-off characteristics of the power switching device (Hiyama: column 20 lines 3-6).  

Claim 18: Ishikawa and Godbole teach the limitations of claim 16 above. Ishikawa and Godbole further teach storing in the characteristic block a change of actuating voltage for switching the MOSFET (column 3 lines 8-15 of Godbole, where the change of at 

Claim 19: Ishikawa and Godbole teach the limitations of claim 16 above. Ishikawa and Godbole further teaches storing in the characteristic block a change of gate resistance for switching the MOSFET (column 3 lines 8-15, where the change of at least one actuating variable is the change in drive strength of the gate driver, determined by the gate drive resistance of Ishikawa) as a function of the at least one operating characteristic variable (temperature via the temperature detector). Ishikawa and Godbole do not specifically teach a switch-on gate resistance. Hiyama teaches a gate driver (Figure 22) comprising a change of a switch-on gate resistance for switching on the MOSFET (switches S1 and S3 switch between switch-on gate resistances R1 and R2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch-on gate resistances taught by 

Claim 20: Ishikawa and Godbole teach the limitations of claim 16 above. Ishikawa and Godbole further teaches storing in the characteristic block a change of gate resistance for switching the MOSFET (column 3 lines 8-15, where the change of at least one actuating variable is the change in drive strength of the gate driver, determined by the gate drive resistance of Ishikawa) as a function of the at least one operating characteristic variable (temperature via the temperature detector). Ishikawa and Godbole do not specifically teach a switch-off gate resistance. Hiyama teaches a gate driver (Figure 22) comprising a change of a switch-off gate resistance for switching on the MOSFET (switches S2 and S4 switch between switch-off gate resistances R3 and R4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch-off gate resistances taught by Hiyama to vary the gate drive resistance in the circuit of Ishikawa and Godbole to optimize the turn-on and turn-off characteristics of the power switching device (Hiyama: column 20 lines 3-6). 

Claim 21: Ishikawa and Godbole teach the limitations of claim 16 above. Ishikawa and Godbole further teach storing in the characteristic block a change of actuating voltage and gate resistance for switching the MOSFET (column 3 lines 8-15 of Godbole, where the change of at least one actuating variable is the change in drive strength of the gate 

Claim 22: Ishikawa and Godbole teach the limitations of claim 16 above. Ishikawa and Godbole further teach storing in the characteristic block a change of actuating voltage and gate resistance for switching the MOSFET (column 3 lines 8-15 of Godbole, where the change of at least one actuating variable is the change in drive strength of the gate driver, determined by the gate drive voltage and gate drive resistance of Ishikawa) as a function of the at least one operating characteristic variable (temperature via the temperature detector). Ishikawa and Godbole do not specifically teach a switch-on 

Claim 24: Ishikawa and Godbole teach the limitations of claim 23 above. Ishikawa and Godbole do not specifically teach that the control unit comprises a controllable switch-on voltage source for generating a variable switch-on actuating voltage for switching on the MOSFET. Hiyama teaches a control circuit (Figure 22) comprising a controllable switch-on voltage source (S1 and S3 switch between switch-on voltage sources VD and VC) for generating a variable switch-on actuating voltage for switching on the MOSFET (column 20 lines 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable switch-on voltage source taught by Hiyama in the circuit of Ishikawa and Godbole to optimize the 

Claim 25: Ishikawa and Godbole teach the limitations of claim 23 above. Ishikawa and Godbole do not specifically teach that the control unit comprises a controllable switch-off voltage source for generating a variable switch-off actuating voltage for switching off the MOSFET. Hiyama teaches a control unit (Figure 22) comprising a controllable switch-off voltage source (S2 and S4 switch between switch-off voltage sources V4 and ground) for generating a variable switch-off actuating voltage for switching off the MOSFET (column 20 lines 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable switch-off voltage sources taught by Hiyama in the circuit of Ishikawa and Godbole to optimize the turn-on and turn-off characteristics of the power switching device (Hiyama: column 20 lines 3-6).

Claim 26: Ishikawa and Godbole teach the limitations of claim 23 above. Ishikawa and Godbole do not specifically teach that the control unit comprises a controllable switch-on resistance unit for generating a variable switch-on gate resistance for switching on the MOSFET. Hiyama teaches a control unit (Figure 22) comprising a controllable switch-on resistance unit (S1 and S3 switch between switch-on gate resistances R1 and R2) for generating a variable switch-on gate resistance for switching on the MOSFET (column 20 lines 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable switch-on 

Claim 27: Ishikawa and Godbole teach the limitations of claim 23 above. Ishikawa and Godbole do not specifically teach that the control unit comprises a controllable switch-off resistance unit for generating a variable switch-off gate resistance for switching off the MOSFET. Hiyama teaches a control unit (Figure 22) comprising a controllable switch-off resistance unit (S2 and S4 switch between switch-off gate resistances R3 and R4) for generating a variable switch-off gate resistance for switching off the MOSFET (column 20 lines 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controllable switch-off resistance unit taught by Hiyama in the circuit of Ishikawa and Godbole to optimize the turn-on and turn-off characteristics of the power switching device (Hiyama: column 20 lines 3-6).

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Godbole fails to teach the use of characteristic curves/blocks and instead advances the use of an equation. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Godbole teaches storing in a characteristic block a change of at least one actuating variable (column 3 lines 8-15, where the change of at least one actuating variable is the change in drive strength of the gate driver, determined by the gate drive voltage or the gate drive resistance of Ishikawa), which actuates the MOSFET as a function of at least one operating characteristic variable (temperature) that influences the switching behavior of the MOSFET (the gate voltage control and gate resistance of Ishikawa are dependent on temperature; column 2 lines 14-21 of Ishikawa), with the change counteracting a reference actuating value of the actuating variable (column 3 lines 8-15, column 5 lines 62-67 and column 6 lines 1-17 of Godbole, where when the temperature changes, the drive strength equation determines the change in gate drive strength required, starting from the initial reference actuating variable).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849